Title: From Thomas Jefferson to United States Senate, 24 January 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                        Jan. 24. 1806.
                  
                        A Convention has been entered into between the United States and the Cherokee nation for the extinguishment
                            of the rights of the latter & of some unsettled claims in the country North of the river Tennessee therein described.
                            this Convention is now laid before the Senate for their advice & consent as to it’s ratification.
                        
                            Th: Jefferson
                            
                            
                        
                    